DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the 112(b) rejection of claim 11 filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicant argues support for the 112(f) limitation “means for closing said valve in response to said fault signal” is shown in the drawings and throughout the specification. According to MPEP 2181C(III), once the limitation is read as a means plus function properly invoking 112(f), support for the structure can be found in the original drawings. However, the elected species, drawn to Figures 9 and 14-16, do not show a structure performing the closing of said valve in response to the fault signal. Specifically, the specification along with the drawings does not expressly state or demonstrate what “means” is used to close the valve in response to the fault signal; where the fault is due to the detection of an over-flow condition as claimed in claim 11. For these reasons, the Examiner believes that the 112(b) indefiniteness rejection of limitation “a means for closing said valve in response to said fault signal” of claim 11 is proper and stands.

Applicant’s arguments directed to the 103 rejections of claims 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
As seen from the prior art claim rejections below, the rejection of Claims 1 and 11 rely on newly found prior art Trescott et al. (WO 2006/089075) in combination with the art made of record and the rejection of Claim 6 relies on newly found prior art Williamson et al. (US 4,999,613) in combination with the art made or record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 states “a means to detect an occupant within said geo-fencing boundary in communication with said controller and configured to output an occupied signal upon detection of an occupant within said-geo-fencing boundary and output a vacant signal when an occupant is not detected within said geo-fencing boundary”.  The specification filed on 07/20/2018, occupancy sensors such as RFID tag/RFID readers, motion sensors, infrared or optical sensors, GPS enabled device/global positioning satellite position detector and bypass timers are utilized to detect an occupant within said geo-fencing boundary.  However, the applicant has elected Species 4 of the occupancy sensor being a GPS enabled device/global positioning satellite position detector.  For rejection and examination purposes, the means to detect an occupant within said geo-fencing boundary will be interpreted as a GPS enabled device/global positioning satellite position detector.



Claim 10 states “a means to determine a location of said GPS enabled device”. Upon review of the specification filed on 07/20/2018, Page 40 of the specification states that a GPS satellite is used to determine the location of the personal electronic device.  Therefore, for Examination purposes, the Examiner will interpret “a means to determine a location of said GPS enabled device” as a GPS satellite.

Claim 11 states “a means for communicating said position to said controller”.  Upon review of the specification filed on 07/20/2018, Page 40 of the specification states that a GPS satellite is used to determine the location of the personal electronic device and that an antenna is used for wireless communication within the system 900.  Drawing 14 demonstrates that the smartphone 916A is in wireless communication with the system through the use of antenna 912. Therefore, for Examination purposes, the Examiner will interpret “a means for communicating said position to said controller” as an antenna.

Claim 11 states “a means for comparing said position to said geo-fence boundary”. Upon review of the specification filed on 07/20/2018, Page 26 of the specification states that GPS coordinates of the leak detection system is passed to a host database and that the database runs a service that compares the present GPS data to the geo-fencing boundary perimeter coordinates.  Therefore, for Examination purposes, the Examiner will interpret “a means for comparing said position to said geo-fence boundary” as a database.

Claim 11 states “a means for temporarily overriding the operation of said geo-fence boundary”.  Upon review of the specification filed on 07/20/2018, Page 29 of the specification states a manual override controller such as a manually activated timer may be incorporated to provide a manual temporary bypass feature. Therefore, for Examination purposes, the Examiner will interpret “a means for temporarily overriding the operation of said geo-fence boundary” as manually activated timer.

Claim 11 states “a means for detecting an overflow condition and generating a fault signal in response thereto”. Upon review of the specification filed on 07/20/2018, Page 49 of the specification states that the system 900 detects a leak or over-flow condition, where the system 900 includes the controller, the valve and the portable electronic device as seen from Figure 14. Therefore, for Examination purposes, the Examiner will interpret “a means for detecting an overflow condition and generating a fault signal in response thereto” as a system that includes the controller, the valve and the portable electronic device.

Claim 12 states “a means to detect a leak condition and generating said fault signal in response thereto”. Upon review of the specification filed on 07/20/2018, Page 49 of the specification states that the system 900 detects a leak or over-flow condition, where the system 900 includes the controller, the valve and the portable electronic device as seen from Figure 14. Therefore, for Examination purposes, the Examiner will interpret “a means to detect a leak condition and generating said fault signal in response thereto” as a system that includes the controller, the valve and the portable electronic device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a means for closing said valve in response to said fault signal” present in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Page 49 of the Specification filed on 07/20/2018 states that “In the event that the system 900 detects a leak or an over-flow condition using flow meter and valve combination 908A, the water flowing from main supply line 954 through branch line 956 can be interrupted using the valve within 908A”.  However, the specification fails to state what structure or component executes closing of said valve in response to said fault signal, where the fault signal is due to detection of an overflow condition. For examination purposes, the Examiner will interpret the limitation in question as a component of the device for interrupting the flow of fluid through the fluid conduit upon the detection of a leak is used to close said valve in response to said fault signal.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 12-13 and 19 are also rejected due to dependency on claim 11 because claims 12-13 do not cure the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dietzen et al. (US 20170030528; “Dietzen”) in view of Ranganathan (US 20040192342; “Ranganathan”) in further view of Trescott et al. (WO 2006/089075; hereinafter “Trescott 1”).
Regarding claim 1, Dietzen teaches a device (100; Figures 1-3 and 5-9) for interrupting ([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) upon detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: a leak detector (metering unit 100 includes flow meter 500; [0141, 0143]; Figure 9) configured to detect a fluid leak (flow measurement is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]) from a fluid conduit (water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]); a valve (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) in fluid communication with said fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; thus the valve 1200 is in fluid communication with the fluid conduit between the meter 100 and the water consumption unit; [0168, 0215]); a controller (200; Figures 6 and 9; [0413]) in communication with said leak detector ([0248]) and said valve (the controller 200 is in communication with the automatic shut-off valve 1200 in order to cause the shut-off valve 1200 to close when a warning or alert is issued; [0049 and 0215]) and configured to establish a geo-fencing boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]) about said valve (1200) and said leak detector (flow meter 500); a means (user’s portable electronic device; [0049]) to detect an occupant within said geo-fencing boundary (the user’s portable electronic device is used to detect that the user is within or outside the predefined geographical distance in order to place the flow meter unit 100 into the “away mode”; [0049]) in communication with said controller (the user’s portable electronic device is connected to the flow meter unit 100, where the flow meter unit 100 includes the controller 200; [0049]; Figures 1-3 and 5-9) and configured to output a vacant signal (when the user’s portable electronic device  is determined by the apparatus to be located more than the predefines geographical distance from the home location of the flow meter unit 100; [0049]) when an occupant is not detected within said geo-fencing boundary (when the user’s portable electronic device  is determined by the apparatus to be located more than the predefines geographical distance from the home location of the flow meter unit 100; [0049]); upon detection of said vacant signal (when the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100, the flow meter unit 100 is placed in the “away” mode) said controller (200) monitors for an away leak signal (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) from said leak detector (flow meter 500 is used to measure flow; where the flow measurement is used to indicated leakage; [0141, 0143]; Figure 9); and said valve (1200) is closed when said away leak signal is detected (when the meter unit 100 is placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve 1200 will be closed to shut off the flow of water when an alert or warning is made; [0049 and 0215]).
Dietzen teaches in this embodiment a means to detect an occupant within the geo-fencing boundary, the occupied signal and vacant signal but does not expressly teach the means being a GPS enabled device/global positioning satellite position detector; the means configured to output an occupied signal upon detection of an occupant within said geo-fencing boundary; a timer means for delaying transitions from said occupied signal to said vacant signal; wherein upon detection of said occupied signal said controller monitors for a home leak signal from said leak detector; and wherein said valve is closed when said home leak signal is detected.
However, Dietzen teaches in another embodiment the means (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]) configured to output an occupied signal (when the user’s portable electronic device is within the predefined geographical distance; [0046]) upon detection of an occupant ([0046]) within said geo-fencing boundary (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]); wherein upon detection of said occupied signal ([0046]) said controller monitors for a home leak signal from said leak detector ([0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dietzen’s determination of the occupant within Dietzen’s geo-fencing boundary and monitoring for a home leak signal upon detecting that occupant is within the geo-fencing boundary in order to establish any sort of leak present in a time period where the water system does not consume water but also that the occupant is present, such as a leak during the night; this increases the reliability of the system thus increasing its efficiency (See Dietzen [0046]).

The combination of the embodiments of Dietzen teach the means for detecting the means to detect an occupant within the geo-fencing boundary and the home leak signal being detected, the occupied signal and the vacant signal but does not expressly teach the means being a GPS enabled device/global positioning satellite position detector and wherein said valve is closed when said leak signal is detected and a timer means for delaying transitions from said occupied signal to said vacant signal.
However, Dietzen teaches that it well known to close said valve ([0004]) when said leak signal is detected (when the sensors warns that a water leak is present; [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dietzen’s closing of the valve when Dietzen’s home leak signal is detected in order to reduce or eliminate that chance of damage to the structure of the building (See Dietzen [0003 and 0007]).

The combination of the embodiments of Dietzen a means to detect an occupant within the geo-fencing boundary but does not expressly teach the means being a GPS enabled device/global positioning satellite position detector and a timer means for delaying transitions from said occupied signal to said vacant signal.
However, Ranganathan teaches the means being a GPS enabled device/global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Ranganathan’s use of a GPS enabled device/global positioning satellite position detector as Dietzen’s means to detect an occupant within the geo-fencing boundary since Dietzen uses smartphones as the user’s portable electronic device, it is known that smart phones utilize GPS technology and it would be of great benefit to use the Ranganathan’s teaching of using GPS technology present in Dietzen’s smartphone to determine with great accuracy the occupants position since GPS technology provides location data or information with a high degree of accuracy and precision, thus increasing the reliability and efficiency of the system.

The combination of Dietzen and Ranganathan teach the occupied signal and the vacant signal but does not expressly teach a timer means for delaying transitions from said occupied signal to said vacant signal.
However, Trescott 1 teaches a timer means (when time out button is pressed in step 544, a count-down timer is started in step 548 in order to delay the placement of the system in the Away Mode; Page 27, Lines 12-17) for delaying transitions from said occupied signal to said vacant signal (Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott 1’s timer means for delaying transition from Dietzen and Ranganathan’s occupied signal to vacant signal in order to assure that events involving large consumptions of water, such as a load of wash or dishes, can finish before the home switches from the Home Mode to the Away mode since the Away Mode has a much shorter period of flow time before a leak is registered as compared to the Home Mode; this would result in not providing a faulty or erroneous leak registration and this increasing the overall reliability of the system (See Trescott 1 Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).  

Regarding claim 11, Dietzen teaches a device (method and apparatus 10; Figure 2) for interrupting ([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) upon theSer. No. 16/041,216 Page 7detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: a controller (200 of flow meter unit 100; Figures 6 and 9; [0413]) configured to establish a geo-fence boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]); a valve (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) in fluid communication with a fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; thus the valve 1200 is in fluid communication with the fluid conduit between the meter 100 and the water consumption unit; [0168, 0215]); a portable electronic device (user’s portable electronic device is used to sense the location of the user; [0049]) capable of determining a position (user’s portable electronic device is used to sense the location of the user; [0049]); a means (the step of determining whether the portable electronic device  is located more than a predefined geographical distance from the home location, i.e. comparing the position to the geo fence boundary, is determined by method and apparatus 10; where the method and apparatus comprises a controller within the flow meter unit 100 and a central control 50 being a computer; controllers and computers use instructions/programming stored in databases tin order to execute method steps such as the comparing step; [0049 and 0131]) for comparing said position to said geo-fence boundary ([0049]); a means (method and apparatus 10 includes flow meter unit 100 which includes valve 1200, controller 200 and flow meter 500; [0143]; Figures 1-3 and 5-9) for detecting an over flow condition (flow measurement from flow meter 500 is used to determine that flow consumption is present when no use is expected, i.e. over flow condition; [0049]) and generating a fault signal in response thereto (flow measurement from flow meter 500 is used to determine that flow consumption is present when no use is expected, i.e. over flow condition; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]); and a means for (in response to an alert or warning being issued, the valve 1200 is shut-off, i.e. closed; the act of shutting off the valve 1200 is performed by a some component of the method and apparatus 10; [0049 and 0215]) closing said valve in response to said fault signal ([0049 and 0215]).
Dietzen teaches the portable electronic device and the controller but does not expressly teach the portable electronic device having a global positioning satellite position detector capable of determining a position; a means for communicating said position to said controller; and a means for temporarily overriding the operation of said geo-fence boundary.
However, Ranganathan teaches the portable electronic device (mobile wireless device 102) having a global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]) capable of determining a position (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]); a means (wireless network element 104A acquires the location information of the mobile wireless device 102 through the use of a base station 118A, where the base station 118A and the mobile wireless device 102 communicate wirelessly through the use of an antenna; See Figure 1; [0030]) for communicating said position (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]) to said controller (wireless network element 104A; [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Ranganathan’s global positioning satellite position detector along with Dietzen’s portable electronic device and means for communication the position to the controller since Dietzen uses smartphones as the user’s portable electronic device, it is known that smart phones utilize GPS technology and it would be of great benefit to use the Ranganathan’s teaching of using GPS technology present in Dietzen’s smartphone to determine with great accuracy the occupants position since GPS technology provides location data or information with a high degree of accuracy and precision, thus increasing the reliability and efficiency of the system.

The combination of Dietzen and Ranganathan teach the geo-fence boundary but does not expressly teach a means for temporarily overriding the operation of said geo-fence boundary.
However, Trescott 1 teaches a means (when time out button is pressed in step 544, a count-down timer is started in step 548 in order to delay the placement of the system in the Away Mode; Page 27, Lines 12-17) for temporarily overriding the operation (when the time out button is pressed, a delay is created in order to place the system from the Home Mode to the Away mode; Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott 1’s means for temporarily overriding Dietzen and Ranganathan’s operation in order to assure that events involving large consumptions of water, such as a load of wash or dishes, can finish before the home switches from the Home Mode to the Away mode since the Away Mode has a much shorter period of flow time before a leak is registered as compared to the Home Mode; this would result in not providing a faulty or erroneous leak registration and this increasing the overall reliability of the system (See Trescott 1 Page 8, Lines 10-11; Page 9, Lines 4-6 and Page 27, Lines 12-17; Figure 9B).  
Note: By incorporating the means for temporarily overriding the operation of Trescott 1 to Dietzen and Ranganathan’s system, it will result in the means temporarily overriding the operation of Dietzen and Ranganathan’s geo-fence boundary.

Regarding claim 12, Dietzen teaches a means (the flow meter 500 of flow unit meter 100, i.e. system, is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) to detect a leak condition (the flow meter 500 of flow unit meter 100, i.e. system, is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) and generating a fault signal in response thereto (a warning/alert will be issued in the event that flow measurement is present when no flow is expected; [0049]).

Regarding claim 13, Dietzen teaches further comprising an occupant sensor ([0225]).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dietzen et al. (US 20170030528; “Dietzen”) in view of Ranganathan (US 20040192342; “Ranganathan”) in further view of Williamson et al. (US 4,999,613; hereinafter “Williamson”).
Regarding claim 6, Dietzen teaches a device(100; Figures 1-3 and 5-9) for interrupting([0215]) a flow of fluid ([0215]) through a fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215])  upon the detection of a leak (upon detecting use of water at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve will be closed to shut off the flow of water when an alert or warning is made; [0049, 0215]), comprising: a leak detector (metering unit 100 includes flow meter 500; [0141, 0143]; Figure 9) configured to detect a leak (flow measurement is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049]) from a fluid conduit(water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) by monitoring a fluid flow rate (flow measurement, which is made by flow rate, made by flow meter 500 is used to determine that flow consumption is present when no use is expected; when flow measurement is present, an alert or warning is issued indicative of a leak; [0049, 0139, 0161]) of said fluid conduit (water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]); a valve (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; [0168, 0215]) in fluid communication with said fluid conduit (shut off valve 1200 of  meter 100 is used to shut off the water that is consumed by the water consumption unit; where the water consumption unit will obtain water through a fluid conduit; thus the valve 1200 is in fluid communication with the fluid conduit between the meter 100 and the water consumption unit; [0168, 0215]); a controller (200; Figures 6 and 9; [0413]) configured to establish a geo-fencing boundary (home location is provided to for the flow meter unit 100 and a predefined geographical distance is made based on the home location of the flow meter unit 100; where the flow meter unit 100 contains the shut off valve 1200 and the flow meter 500; See Figures 6 and 9; [0049]) about said valve (1200) and said leak detector (500) and is in communication with said leak detector ([0248]) and said valve (the controller 200 is in communication with the automatic shut-off valve 1200 in order to cause the shut-off valve 1200 to close when a warning or alert is issued; [0049 and 0215]); an occupant sensor (user’s portable electronic device is used to sense the location of the user; [0049]) configured to detect a person within said geo-fencing boundary (the user’s portable electronic device is used to detect that the user is within or outside the predefined geographical distance in order to place the flow meter unit 100 into the “away mode”; [0049]) and output a vacant signal (when the user’s portable electronic device  is determined by the apparatus to be located more than the predefines geographical distance from the home location of the flow meter unit 100; [0049]) when a person is not detected (when the user’s portable electronic device  is determined by the apparatus to be located more than the predefines geographical distance from the home location of the flow meter unit 100; [0049]), wherein said occupant sensor (user’s portable electronic device is used to sense the location of the user; [0049]) is in Ser. No. 16/041,216Page 6communication with said controller (the user’s portable electronic device is connected to the flow meter unit 100, where the flow meter unit 100 includes the controller 200; [0049]; Figures 1-3 and 5-9); wherein said controller (200) is further configured to monitor said leak detector (flow meter 500 is used to measure flow; where the flow measurement is used to indicated leakage; [0141, 0143]; Figure 9) for an away fluid flow rate threshold (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the away fluid flow rate threshold being any presence of water flow; [0049, 0215]) upon detection of said vacant signal (when the user’s portable electronic device is determined by the apparatus to be located more than the predefined geographical distance from the home location of the flow meter unit 100, the flow meter unit 100 is placed in the “away” mode) and output an away leak signal (a warning/alert will be issued which indicates that a leak is present; [0049, 0215]) when said away fluid flow rate threshold is met (when the meter unit 100 placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the away fluid flow rate threshold being any presence of water flow; [0049, 0215]), and to close said valve (1200) upon detection of an away leak signal (when the meter unit 100 is placed in the “away mode”, the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use, i.e. no water flow, is expected, a warning/alert will be issued which indicates that a leak is present; the shut off valve 1200 will be closed to shut off the flow of water when an alert or warning is made; [0049]).
Dietzen teaches in the first embodiment the occupant sensor and the shut off valve but does not expressly teach the occupant sensor being a GPS enabled device/global positioning satellite position detector per the election of Species 4, the occupant sensor configured to output an occupied signal when a person is detected, output the vacant signal when a person is not detected for a predetermined period of time; and the controller configured to monitor said leak detector for a home fluid flow rate threshold upon detection of said occupied signal and output a home leak signal when said home fluid flow rate threshold is met, and close said valve upon detection of said home leak signal.
However, Dietzen teaches in another embodiment the occupant sensor (user’s portable electronic device is used to sense the location of the user; [0049]) configured to output an occupied signal (when the user’s portable electronic device is within the predefined geographical distance; [0046]) when a person ([0046]) is detected (the determination of the water consumption unit being “occupied” means that the user’s portable electronic device is within the predefined geographical distance; [0046]) and the controller (200) configured to monitor said leak detector (flow measurement is monitored by the flow meter 500 when an occupied status is detected; [0046]) for a home fluid flow rate threshold (the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the home fluid flow rate threshold being any presence of water flow; [0046]) upon detection of said occupied signal ([0046]) and output a home leak signal (a warning/alert will be issued which indicates that a leak is present; [0046]) when said home fluid flow rate threshold is met (the flow meter 500 is used to monitor the flow of water; upon detecting water flow at a time that when no use is expected, a warning/alert will be issued which indicates that a leak is present, the home fluid flow rate threshold being any presence of water flow; [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dietzen’s output of an occupied signal using Dietzen’s occupant sensor and associated functions of the controller in order to establish any sort of leak present in a time period where the water system does not consume water but also that the occupant is present, such as a leak during the night; this increases the reliability of the system thus increasing its efficiency (See Dietzen [0046]).

The combination of the embodiments of Dietzen teach the occupant sensor and outputting a home leak signal but does not expressly teach the occupant sensor being a GPS enabled device/global positioning satellite position detector per the election of Species 4, output the vacant signal when a person is not detected for a predetermined period of time and closing said valve upon detection of said leak signal.
However, Dietzen teaches that it well known to close said valve ([0004]) upon detection of said leak signal (when the sensors warns that a water leak is present; [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dietzen’s closing of the valve when Dietzen’s home leak signal is detected in order to reduce or eliminate that chance of damage to the structure of the building (See Dietzen [0003 and 0007]).

The combination of the embodiments of Dietzen teach the occupant sensor but does not expressly teach the occupant sensor being a GPS enabled device/global positioning satellite position detector per the election of Species 4 and output the vacant signal when a person is not detected for a predetermined period of time.
However, Ranganathan teaches the occupant sensor being a GPS enabled device/global positioning satellite position detector (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Ranganathan’s use of a GPS enabled device/global positioning satellite position detector as Dietzen’s occupant sensor since Dietzen uses smartphones as the user’s portable electronic device, it is known that smart phones utilize GPS technology and it would be of great benefit to use the Ranganathan’s teaching of using GPS technology present in Dietzen’s smartphone to determine with great accuracy the occupants position since GPS technology provides location data or information with a high degree of accuracy and precision, thus increasing the reliability and efficiency of the system.

The combination of Dietzen and Ranganathan teaches the vacant signal but does not expressly teach output the vacant signal when a person is not detected for a predetermined period of time.
However, Williamson teaches output the vacant signal (“out” indicator; Column 16, Lines 52-63) when a person is not detected for a predetermined period of time (if a signal from a person is nor receiver during a time period of 5 minutes, the out indicator will be made stating that the person has departed or left from the remote location; Column 16, Lines 15-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Williamson’s teaching of elapsing of a predetermined period of time when a person is not detected to output Dietzen and Ranganathan’s vacant signal in order to positively identify whether the person has actually left the remote location, this reduce any identification fault or errors of where the person is located thus increasing the reliability and efficiency of the system (See Williamson Column 16, Lines 15-63).

Regarding claim 10, the combination Dietzen, Ranganathan and Williamson teach the occupant sensor ([0030]: Ranganathan) comprising: a GPS enabled device (the wireless network element 104A acquires the location data regarding the mobile wireless device 102 through a Global Positioning System (GPS); [0030]: Ranganathan); and a means to determine a location of the said GPS enabled device (GPS is defined as a satellite-based radionavigation system; therefore, GPS satellite technology, i.e. GPS satellites, are used to determine the location of the mobile wireless device 102; [0030]: Ranganathan).


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dietzen, Ranganathan and Trescott 1 in further view of Trescott (US 20160298317; hereinafter “Trescott 2”).
Regarding claim 3, the combination of Dietzen, Ranganathan and Trescott 1 teach the leak detector being a flow meter but does not expressly teach the leak detector comprises: a temperature sensor; a heating element located a distance downstream from said temperature sensor, wherein heat energy created by said heating element propagates upstream towards said temperature sensor; a leak detector controller connected to said temperature sensor and said heating element; wherein said temperature sensor senses said heat energy created by said heating element and said controller calculates a propagation time of said heat energy from said heating element to said temperature sensor, said propagation time is a direct function of a fluid flow rate; and wherein said leak detector controller is configured to generate a leak signal when Ser. No. 16/041,216 Page 4 said fluid flow rate exceeds a leak point value.
However, Trescott 2 teaches leak detector (502, 518 and 520; Figure 9) comprises: a temperature sensor (520; Figure 1; [0045]); a heating element (518; Figure 9; [0045]) located a distance downstream (the heating element 518 is located downstream from temperature sensor 520; [0046]; Figure 9) from said temperature sensor (520), wherein heat energy ([0047]) created by said heating element (518; Figure 9) propagates upstream ([0047]) towards said temperature sensor (520; Figure 9); a leak detector controller (502; Figure 9) connected (controller 502 is connected to temperature sensor 520 and heater 518; Figure 9) to said temperature sensor (520) and said heating element (518); wherein said temperature sensor (520) senses said heat energy ([0047]) created by said heating element ([0046-0047]) and said controller (502) calculates a propagation time ([0047]) of said heat energy ([0046-0047]) from said heating element (518) to said temperature sensor (520), said propagation time ([0047]) is a direct function of a fluid flow rate ([0047]); and wherein said leak detector controller (502) is configured to generate a leak signal (audible alert is activated and alarm relay is activated; [0051]) when Ser. No. 16/041,216Page 4said fluid flow rate (if the flow rate over all the cycles has not provided a single “no-flow” (meaning that all the cycles has provided a “flow score” which indicates that flow is present), then the alarm and relay are activated) exceeds a leak point value (the leak point value is the “no flow” score; in the event that the a “no flow” score is present, then a leakage is not present; however, in the event that the a “flow” score is present, then a leakage is present; [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott 2’s leak detector and associated components as Dietzen, Ranganathan and Trescott 1’s leak detector in order to provide the determination of a leak in a conduit or system while using less parts compared to the magnetic parts and components of the flow meter used by Dietzen, this reduces the overall footprint of apparatus/system making it more manageable and possibly reducing costs of the apparatus/system.

Regarding claim 19, the combination of Dietzen, Ranganathan and Tresscot 1 teaches the means to detect a leak condition and generating said fault signal in response thereto but does not expressly teach a temperature sensor; a heating element located a distance downstream from said temperature sensor, wherein heat energy created by said heating element propagates upstream towards said temperature sensor; a leak detector controller connected to said temperature sensor and said heating element; wherein said temperature sensor senses said heat energy created by said heating element and said controller calculates a propagation time of said heat energy from said heating element to said temperature sensor, said propagation time is a direct function of a fluid flow rate; and wherein said leak detector controller is configured to generate a leak signal when Ser. No. 16/041,216Page 4 said fluid flow rate exceeds a leak point value.
However, Trescott 2 teaches a temperature sensor (520; Figure 1; [0045]); a heating element (518; Figure 9; [0045]) located a distance downstream (the heating element 518 is located downstream from temperature sensor 520; [0046]; Figure 9) from said temperature sensor (520), wherein heat energy ([0047]) created by said heating element (518; Figure 9) propagates upstream ([0047]) towards said temperature sensor (520; Figure 9); a leak detector controller (502; Figure 9) connected (controller 502 is connected to temperature sensor 520 and heater 518; Figure 9) to said temperature sensor (520) and said heating element (518); wherein said temperature sensor (520) senses said heat energy ([0047]) created by said heating element ([0046-0047]) and said controller (502) calculates a propagation time ([0047]) of said heat energy ([0046-0047]) from said heating element (518) to said temperature sensor (520), said propagation time ([0047]) is a direct function of a fluid flow rate ([0047]); and wherein said leak detector controller (502) is configured to generate a leak signal (audible alert is activated and alarm relay is activated; [0051]) when Ser. No. 16/041,216Page 4said fluid flow rate (if the flow rate over all the cycles has not provided a single “no-flow” (meaning that all the cycles has provided a “flow score” which indicates that flow is present), then the alarm and relay are activated) exceeds a leak point value (the leak point value is the “no flow” score; in the event that the a “no flow” score is present, then a leakage is not present; however, in the event that the a “flow” score is present, then a leakage is present; [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott 2’s temperature sensor, heating element and leak detector and their associated components as Dietzen, Ranganathan and Trescott 1’s means to detect a leak condition and generating said fault signal in response thereto in order to provide the determination of a leak in a conduit or system while using less parts compared to the magnetic parts and components of the flow meter used by Dietzen, this reduces the overall footprint of apparatus/system making it more manageable and possibly reducing costs of the apparatus/system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856